By the Court.
The rate-bill must be pi'oduced in evidence. It constitutes in this case an essential part of the plaintiff’s title.
Keyes then moved for a continuance of the cause, alleging, that the plaintiff had subpoenaed the constable with a duces tecum, commanding him to bring with him his proceedings under the act; that the constable was present, but had unfortunately omitted to bring the rate-bill, and it operated a surprise upon his client.
*35By the Court.
Let the cause be continued. And the Clerk make a docket minute, that the plaintiff tax no costs for the present term.